 

Exhibit 10.03

 

GUARANTY

 

This Guaranty is made effective as of April 2, 2019, by the undersigned
(hereinafter referred to as the “Guarantor”), for the benefit of MICHAEL CANNON
AND JENNIFER CANNON, TRUSTEES OF THE CORE 4 TRUST DATED FEBRUARY 29, 2016
(hereinafter “Lender”).

 

EXTRACTION POINT, LLC, a Nevada limited liability company (“Borrower”) owes
Lender the sum of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00)
pursuant to the Loan Documents as defined in the Loan Agreement of even date
herewith (“Loan Agreement”) between Lender and Borrower and evidenced by the
Installment Note- Interest Included as of even date (“Note”). Guarantor is the
sole member of Borrower. Guarantor agrees that it will derive a significant
financial benefit from Lender loaning funds to Borrower and has agreed to
guaranty the loan from Borrower to Lender. Contemporaneously upon execution of
this Guaranty, Guarantor shall also issue the Warrant as defined in the Loan
Agreement. In order to induce Lender to make the loan to Borrower, the Guarantor
hereby covenants and agrees as follows:

 

1. The Guarantor unconditionally guarantees the due and punctual payment and
performance of the principal of the Loan Documents whether at maturity, by
acceleration or otherwise, to Lender including, without limitation, any and all
interest and expenses (including attorneys’ fees whether or not suit is filed),
court costs and charges of whatsoever nature incurred by Lender in collecting or
compromising the indebtedness evidenced by the Note (collectively, the
“Obligations”).

 

2. The Guarantor, by this Guaranty, binds itself, its officers, directors, legal
representatives, successors and assigns, with Borrower for the payment of the
Obligations, the same as if the Guarantor had contracted for payment thereof
rather than Borrower. The Guarantor, for itself, its successors and assigns
agrees to be bound by and to perform and observe all of the terms and conditions
contained in any written documents evidencing the Obligations, including the
Loan Documents, whether now signed or hereafter signed by Borrower. Guarantor
hereby waives: (a) any right to require Lender to proceed against Borrower or
any other guarantors of the Obligations; (b) any right to require Lender to
proceed against or exhaust any security for the Obligations; (c) any right to
raise the defense of the Statute of Limitations in any action hereunder or for
the collection of any indebtedness or the performance of any obligation hereby
guaranteed; (d) any right to require, demand, protest, or receive notice of any
kind including presentment, demand for performance or notice of non-performance,
notice of dishonor, notice of existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Borrower, Lender, any endorser, or guarantor, under this Guaranty or any
other instrument or creditor of Borrower, or any other person whomsoever, in
connection with any obligation or evidence of indebtedness hereby guaranteed;
(e) any right to raise any defense based upon an election of remedies by Lender,
or which destroys or otherwise impairs the subrogation rights of Guarantor or
the right of Guarantor to proceed against Borrower for reimbursement, or both;
(f) any right to impose any duty on the part of Lender to disclose to Guarantor
any facts it may now or hereafter know about Borrower, regardless of whether
Lender has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantors, it being
understood and agreed that the Guarantor is fully responsible for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing on the risk of non-payment or non-performance of the Obligations hereby
guaranteed; and (g) the right to receive notice of acceptance of this Guaranty.

 

   

   

 

3. Guarantor further agrees that if at any time all or any part of any payment
theretofore applied by Lender to any of the Obligations is or must be rescinded
or returned by Lender for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of Borrower), or if the Note is
declared void or voidable under any applicable law, statute, rule or
regulations, whether federal, state or local, such Obligations shall, for the
purposes of this Guaranty, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by Lender and this Guaranty shall continue to be effective or
be reinstated, as the case may be, as to such Obligations, all as though such
application by Lender had not been made.

 

4. This Guaranty shall in all respects be a continuing, absolute, irrevocable
and unconditional Guaranty of payment and performance of the Obligations and
shall remain in full force and effect until the Obligations have been paid in
full, provided, however, it shall be automatically extended if any payment is
reclaimed as set forth above until Guarantor pays Lender the amount reclaimed or
the amount is otherwise paid to Lender and is not subject to further
reclamation. Anything herein to the contrary notwithstanding, this Guaranty
shall remain in full force and effect following payment of the Note.

 

5. Lender, may, from time to time, whether before or after any discontinuance of
this Guaranty, at its sole discretion and without notice to the Guarantor, take
any or all of the following actions without releasing or otherwise affecting
Guarantor’s liability hereunder: (a) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the Guarantor, with
respect to any of the Obligations; (b) extend or renew for one or more periods
(whether or not longer than the original period), alter, amend, expand, modify
or exchange any of the Obligations at the request of any person primarily liable
for the Obligations, or release or compromise any of the Obligations, or any
other obligation of any nature of any other obligor with respect to any of the
Obligations; and (c) release or substitute any one or more of any endorser,
surety, obligor or guarantor of the Obligations. Notwithstanding anything to the
foregoing, Lender acknowledges and agrees that this Guaranty shall not grant
Lender any security interest in any property of Guarantor, other than
Guarantor’s ownership of the membership interests on Borrower, to secure any of
the Obligations.

 

6. This Guaranty is a Guaranty of payment and performance, not collection, and
Lender, without notice or demand, may resort to and initiate legal action
against Guarantor for payment of any of the Obligations or performance of any
covenant or agreement contained in the Loan Documents whether or not Lender
shall have resorted to any property or instruments securing any of the
Obligations or shall have sought a deficiency judgment against Borrower or shall
have proceeded against any other guarantor or any other obligor primarily or
secondarily obligated with respect to any of the Obligations or such
performance.

 

- 2 -

 

 

7. Any amounts received by Lender from whatsoever source on account of the
Obligations may be applied by it toward the payment of such of the Obligations,
and in order of application, as Lender may from time to time elect; and,
notwithstanding any payments made by or for the account of the Guarantor
pursuant to this Guaranty, Guarantor shall have no right to subrogation until
all indebtedness due to Lender from Borrower has been paid in full and until
such time, Guarantor hereby waives any right to enforce any remedy which Lender
now has or may hereafter have against Borrower, and waive any benefit of, and
any right to participate in any security now or hereafter held by Lender. Any
indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to the indebtedness and obligations of Borrower guaranteed hereby
by Guarantor; and if an event of default under the Note shall have occurred and
is continuing, any such indebtedness of Borrower to Guarantor shall be
collected, enforced and received by Guarantor as trustee for the Lender, and, if
Lender so requests, be paid over to Lender in payment of the Obligations
guaranteed hereunder, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty.

 

8. No delay on the part of Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Lender of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy; nor shall any modification or waiver of any of the
provisions of this Guaranty be binding upon Lender except as expressly set forth
in a writing duly signed and delivered on behalf of Lender. No action of Lender
permitted hereunder shall in any way affect or impair the rights of Lender or
the obligation of the Guarantor under this Guaranty. For the purposes of this
Guaranty, the Obligations shall include all obligations of Borrower to Lender,
notwithstanding any right or power of Borrower or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any such Obligation
and no such claim or defense shall affect or impair the Obligations of the
Guarantors hereunder.

 

9. Guarantor is the sole member of Borrower, and shall be directly benefited by
the Note which obligations are guaranteed hereby. Guarantor represents and
warrants, for the reliance and benefit of Lender, that it has received adequate
consideration for the provision of this Guaranty and the issuance of the
Warrant.

 

10. This Guaranty shall be construed in accordance with and governed by the laws
of the State of Nevada. This Guaranty shall be a joint and several obligation
with any other guarantor or surety of the Obligations. The undersigned shall be
jointly and severally liable hereunder.

 

11. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

 

- 3 -

 

 

12. It is not necessary for Lender to inquire into the powers of Guarantor or
the members or managers or agents acting or purporting to act on its behalf, and
any of the Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

 

13. Guarantor hereby agrees to pay upon demand any collection expenses, court
costs and reasonable attorneys’ fees (whether or not suit is commenced) which
may be incurred in the collection or enforcement of the Loan Documents, and in
the event suit is brought to enforce payment hereof, that such expenses, costs
and fees be determined by a court sitting without a jury. The term “attorneys’
fees” shall include any such fees incurred in any bankruptcy, appellate or
related ancillary or supplementary proceeding, whether before or after final
judgment related to the enforcement or defense of this Guaranty.

 

14. This Guaranty shall apply to the parties hereto, their successors and
assigns according to the context hereof, and without regard to the number or
gender of words or expressions used herein. This Guaranty may be executed in
duplicate originals, each of which is equally admissible in evidence, and each
original shall fully bind each party who has executed it.

 

15. Notwithstanding anything contained herein to the contrary, the plural in
number as used herein shall be deemed to include the singular and vice versa.

 

IN WITNESS WHEREOF the undersigned has executed this Guaranty the date first set
forth above.

 

GUARANTOR:           GENERATION ALPHA, INC., A Nevada corporation            
By:                   Date:            

 

- 4 -

 

 

